Exhibit 10.1
(RODMAN & RENSHAW LOGO) [c91582c9158201.gif]
October 26, 2009
CONFIDENTIAL
Mr. C. Daniel DeLawder
Chairman & Chief Executive Officer
Park National Corporation
50 North Third Street
PO Box 3500
Newark, OH 43058-3500
Dear Mr. DeLawder:
This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and Park National Corporation
(the “Company”), that Rodman shall serve as the exclusive placement agent for
the Company, on a “reasonable best efforts” basis, in connection with the
proposed placement (the “Placement”) of registered securities of the Company,
consisting of common shares, without par value (the “Common Shares”), of the
Company, warrants to purchase Common Shares (the “Warrants”) and the Common
Shares issuable upon exercise of the Warrants (together with the Common Shares
and the Warrants, the “Securities”). The terms of such Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and Rodman shall not,
and nothing herein implies that Rodman would, have the power or authority to
bind the Company or any Purchaser and the Company shall not, and nothing herein
implies that the Company would, have an obligation to issue any Securities or
complete the Placement. This Agreement and the documents executed and delivered
by the Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shall be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that Rodman’s obligations hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by Rodman to purchase the Securities
and does not ensure the successful placement of the Securities or any portion.
SECTION 1. COMPENSATION AND OTHER FEES.
(A) As compensation for the services provided by Rodman hereunder, the Company
agrees to pay to Rodman a cash fee payable immediately upon (but only in the
event of) the closing of the Placement and equal to 3% of the aggregate gross
proceeds raised in the Placement. Additionally, a cash fee payable within 48
hours after (but only in the event of) the receipt by the Company of any
proceeds from the exercise of the Warrants sold in the Placement to Purchasers
and otherwise in compliance with Financial Industry Regulatory Authority
(“FINRA”) Rule 5110 equal to 3% of the aggregate cash exercise price received by
the Company upon such exercise, if any (the “Warrant Solicitation Fee”).
(B) The Company also agrees to reimburse Rodman’s reasonable travel and other
out-of-pocket expenses, including the reasonable fees and expenses of Rodman’s
counsel, incurred by Rodman in connection with its engagement hereunder (with
supporting invoices/receipts) up to a maximum of 1% of the aggregate gross
proceeds raised in the Placement, but in no event more than $25,000. Such
reimbursement shall be payable immediately upon (but only in the event of) the
closing of the Placement.
Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

 

 



--------------------------------------------------------------------------------



 



SECTION 2. REGISTRATION STATEMENT.
The Company represents and warrants to, and agrees with, the Placement Agent
that:
(A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-159454) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on May 22, 2009, for the registration under the
Securities Act of Common Shares and warrants to purchase Common Shares. At the
time of such filing, the Company met the requirements of Form S-3 under the
Securities Act. Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule. The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Securities Act Rules and
Regulations”) of the Commission promulgated under the Securities Act, a
supplement to the form of prospectus included in such registration statement
relating to the placement of the Securities and the plan of distribution
thereof. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the filing date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the filing date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company’s knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.

 

2



--------------------------------------------------------------------------------



 



(B) The Registration Statement (and any further documents to be filed with the
Commission in connection with the Placement) contains or will contain, as
applicable, all exhibits and schedules as required by the Securities Act. Each
of the Registration Statement and any post-effective amendment thereto, at the
time it became or becomes effective, complied or will comply, as applicable, in
all material respects with the Securities Act and the Securities Act Rules and
Regulations and the Exchange Act and the rules and regulations (the “Exchange
Act Rules and Regulations”) of the Commission promulgated under the Exchange Act
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, complied or will comply
in all material respects with the Securities Act and the Exchange Act and the
applicable Securities Act or Exchange Act Rules and Regulations. Each of the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Exchange Act
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or the
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or the Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the Exchange
Act Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or the Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required. Notwithstanding
anything to the contrary contained herein, the Company makes no representation
or warranty as to information contained in or omitted from the Registration
Statement, the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement or any free writing prospectus, including any amendments
or supplements thereto, in reliance upon, and in conformity with, information
furnished in writing to the Company by or on behalf of Rodman expressly for use
in or preparation thereof.
(C) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable
Securities Act Rules and Regulations. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company, in
each case in connection with the Placement, complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
Securities Act Rules and Regulations. The Company will not, without the prior
consent of the Placement Agent, prepare, use or refer to, any free writing
prospectus in connection with the Placement.
(D) The Company has delivered or made available, or will as promptly as
practicable deliver or make available, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus , the Time of
Sale Prospectus, if any, and the Prospectus Supplement, as amended or
supplemented, in such quantities and at such places as the Placement Agent
reasonably requests. Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Common Shares
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

3



--------------------------------------------------------------------------------



 



SECTION 3. REPRESENTATIONS AND WARRANTIES. Except as set forth under the
corresponding section of the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation otherwise
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby makes the
representations and warranties set forth below to the Placement Agent.
(A) Organization and Qualification. All of the direct and indirect significant
subsidiaries (as defined in Rule 1-02(w) of Regulation S-X) (individually, a
“Subsidiary”) of the Company are set forth in the SEC Reports (as defined in
Subsection 3(G) below). Except as set forth in the SEC Reports, the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and, except as set forth
in the SEC Reports, all the issued and outstanding shares of capital stock of
each Subsidiary, where applicable, are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities. The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws,
regulations or other organizational or charter documents. Each of the Company
and the Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition, whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
(B) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company, the
Company’s board of directors or the Company’s shareholders in connection
therewith other than in connection with the “Required Approvals” (as defined in
Subsection 3(D) below). Each Transaction Document to which the Company is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 

4



--------------------------------------------------------------------------------



 



(C) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby to which it is a party do not and will not (i) conflict with
or violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws, regulations or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.
(D) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than: (i) the
filings required pursuant to Section 4.2 of the Securities Purchase Agreement(s)
to be entered into by the Company with the Purchasers; (ii) the filing with the
Commission of the Prospectus Supplement; (iii) application(s) to NYSE Amex (the
“Trading Market”) for the listing of the Securities for trading thereon in the
time and manner required thereby; (iv) such filings as are required to be made
under applicable state securities laws; and (v) such consents, waivers,
authorizations or orders, or such filings as have been obtained or made
(collectively, the “Required Approvals”).
(E) Issuance of the Securities; Registration. The Common Shares and the Warrants
are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Warrant Shares, when issued in accordance with the terms of the Warrants, will
be validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. The Company has reserved from its duly authorized
capital stock the maximum number of Common Shares issuable pursuant to the
Transaction Documents. The Registration Statement was declared effective under
the Securities Act on May 22, 2009 (the “Effective Date”) and no stop order
preventing or suspending the effectiveness of the Registration Statement or
preventing the use of the Base Prospectus has been issued by the Commission and
no proceedings for that purpose have been instituted or, to the actual knowledge
of the Company, are threatened by the Commission. The Company, if required by
applicable Securities Act Rules and Regulations, proposes to file the Prospectus
Supplement with the Commission pursuant to Rule 424(b). At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any amendments or supplements thereto, at the time the
Base Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

5



--------------------------------------------------------------------------------



 



(F) Capitalization. The capitalization of the Company is as set forth on
Schedule 3(F). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans
and the issuance of Common Shares pursuant to the Company’s Stock Plan for
Non-Employee Directors of Park National Corporation and Subsidiaries. In
addition, Common Shares are to be acquired under the terms of the Park National
Corporation Dividend Reinvestment Plan (the “Park DRIP”) for the accounts of
participants in the Park DRIP, which Common Shares will be purchased on the open
market at current market prices by or at the direction of a registered
broker-dealer acting as an independent stock purchasing agent for the Park DRIP.
No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except as disclosed in the SEC Reports, pursuant
to equity compensation plans or agreements filed as exhibits to the SEC Reports
or pursuant to the Park DRIP, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Shares, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Shares, in each case issued by the Company. The issuance
and sale of the Securities will not obligate the Company to issue Common Shares
or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any shareholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no shareholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the actual knowledge of the Company, between or
among any of the Company’s shareholders.
(G) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Securities Act Rules and Regulations or the
Exchange Act and the Exchange Act Rules and Regulations, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

6



--------------------------------------------------------------------------------



 



(H) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that would reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not materially altered its method of accounting, (iv) the Company
has not declared or made any dividend or distribution of cash or other property
to its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or “Affiliate” (defined as any Person
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 405 under the Securities Act), except pursuant to
existing Company stock option or compensation plans. Except for the issuance of
the Securities contemplated by this Agreement or as set forth in the SEC
Reports, no event, liability or development has occurred or exists with respect
to the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed one (1) Trading Day prior to the date that
this representation is made.
(I) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the actual knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) would reasonably be expected to result in a Material
Adverse Effect if there were an unfavorable decision. Neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act
(J) Labor Relations. No material labor dispute exists or, to the actual
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.
(K) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as would not reasonably be expected to result
in a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------



 



(L) Material Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits would not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit, except where such potential revocation or modification would
not reasonably be expected to result in a Material Adverse Effect.
(M) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof
and of the Closing Date.
(N) Certain Fees. Except as otherwise provided in this Agreement, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
(O) Trading Market Rules. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.
(P) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
(Q) Registration Rights. Except as disclosed in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
(R) Listing and Maintenance Requirements. The Company’s Common Shares are
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to, or which to its actual knowledge is likely to have
the effect of, terminating the registration of the Common Shares under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Shares is or has been listed or quoted to the effect that the
Company is not in compliance with the material listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with all such listing and maintenance requirements.
(S) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers solely as a result of the Company’s issuance of the Securities and
the Purchasers’ ownership of the Securities.
(T) Regulation M Compliance. The Company has not, and to its actual knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for the placement
agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to Rodman in connection with the placement of the Securities and as
disclosed in the SEC Reports.

 

8



--------------------------------------------------------------------------------



 



SECTION 4. ENGAGEMENT TERM. Rodman’s engagement hereunder will be for the period
of 30 days. The engagement may be terminated by either the Company or Rodman at
any time upon five days’ written notice and, subject to the delivery and
satisfaction (or waiver) of all closing conditions in connection with the
Placement, will be terminated automatically on the Closing Date. Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning confidentiality, indemnification and contribution will survive any
expiration or termination of this Agreement. Upon any termination of this
Agreement, the Company’s obligation to pay Rodman any fees actually earned and
payable on closing of the Placement, shall survive any termination of this
Agreement, as permitted by FINRA Rule 5110(f)(2)(D). Upon any termination of
this Agreement, the Company’s obligation to reimburse Rodman for out-of-pocket
accountable expenses actually incurred by Rodman and reimbursable upon closing
of the Placement, will survive any termination of this Agreement, as permitted
by FINRA Rule 5110(f)(2)(D). Rodman agrees not to use any confidential
information concerning the Company provided to Rodman by the Company for any
purposes other than those contemplated under this Agreement.
SECTION 5. RODMAN INFORMATION. The Company agrees that any information or advice
rendered by Rodman in connection with this engagement is for the confidential
use of the Company only in its evaluation of the Placement and, except as
otherwise required by law or the rules and regulations of the Trading Market,
the Company will not disclose or otherwise refer to the advice or information in
any manner without Rodman’s prior written consent; except that the Company may
file this Agreement as an exhibit to, and disclose Rodman’s role as placement
agreement pursuant to this Agreement in, the Company’s filings with the
Commission.
SECTION 6. NO THIRD-PARTY BENEFICIARIES; FIDUCIARY RELATIONSHIP. This Agreement
does not create, and shall not be construed as creating rights enforceable by
any person or entity not a party hereto, except those entitled hereto by virtue
of the indemnification provisions hereof. The Company acknowledges and agrees
that Rodman is not and shall not be construed as a fiduciary of the Company and
shall have no duties or liabilities to the equity holders or the creditors of
the Company or any other person (other than the Company) by virtue of this
Agreement or the retention of Rodman hereunder, all of which are hereby
expressly waived.
SECTION 7. CLOSING CONDITIONS. The obligations of the Placement Agent and the
Purchasers, and the closing of the sale of the Securities hereunder are subject
to the accuracy, when made and on the Closing Date (unless as of a specified
date therein), of the representations and warranties on the part of the Company
and its Subsidiaries contained herein, to the accuracy of the statements of the
Company and its Subsidiaries made in any certificates pursuant to the provisions
hereof, to the performance by the Company and its Subsidiaries of their
obligations hereunder required to be performed on or prior to the Closing Date,
and to each of the following additional terms and conditions:
(A) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
(B) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the reasonable opinion of
counsel for the Placement Agent, is material or omits to state any fact which,
in the reasonable opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein, in the case of
the Base Prospectus or the Prospectus Supplement, in light of the circumstances
under which they were made, not misleading.

 

9



--------------------------------------------------------------------------------



 



(C) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
(D) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.
(E) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any material loss or interference with its
business from fire, explosion, flood, terrorist act or other calamity, whether
or not covered by insurance, or from any labor dispute or court or governmental
action, order or decree, otherwise than as set forth in or contemplated by the
Base Prospectus and (ii) since such date, there shall not have been any material
change in the capital stock or material increase in the long-term debt of the
Company or any of its Subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, general affairs, management, financial condition, stockholders’ equity
or results of operations of the Company and its Subsidiaries, taken as a whole,
otherwise than as set forth in or contemplated by the Base Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is, in the
reasonable and good faith judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement.
(F) The Common Shares are registered under the Exchange Act and, as of the
Closing Date, the Common Shares shall be listed and admitted and authorized for
trading on the Trading Market, and reasonably satisfactory evidence of such
actions shall have been provided to the Placement Agent. The Company shall have
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Shares under the Exchange Act or delisting or
suspending from trading the Common Shares from the Trading Market, nor has the
Company received any information suggesting that the Commission or the Trading
Market is contemplating terminating such registration or listing.
(G) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq Global Select Market or the NYSE Amex or in
the over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or Ohio, Kentucky,
Alabama, Florida or New York authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, (iii) the United States shall have become engaged in hostilities
in which it is not currently engaged or the subject of an act of terrorism,
there shall have been an escalation in hostilities involving the United States,
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred any other calamity or crisis or
any change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event in clause (iii) or
(iv) makes it, in the reasonable and good faith judgment of the Placement Agent,
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus
and the Prospectus Supplement.

 

10



--------------------------------------------------------------------------------



 



(H) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or reasonably be expected to materially and adversely affect the
business or operations of the Company; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or reasonably be expected to materially
and adversely affect the business or operations of the Company.
(I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.
(J) The Company shall have entered into one or more securities purchase
agreements with each of the Purchasers and such agreements shall be in full
force and effect and shall contain representations and warranties of the Company
as agreed between the Company and the Purchasers.
(K) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA
Rule 5110 with respect to the Registration Statement and pay all filing fees
required in connection therewith.
(L) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
SECTION 8. INDEMNIFICATION. (A) To the extent permitted by law, the Company will
indemnify Rodman and its affiliates, stockholders, directors, officers,
employees and controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) against all losses, claims,
damages, expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to this Agreement, except to the extent that
any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from Rodman’s material breach of this
Agreement or Rodman’s willful misconduct or gross negligence in performing the
services described herein or from information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in connection with, information furnished in
writing to the Company by or on behalf of Rodman expressly for use in or
preparation thereof (and Rodman shall repay to the Company any reimbursements or
other amounts paid hereunder to the extent they are attributable thereto).
(B) To the extent permitted by law, Rodman will indemnify the Company and its
affiliates, shareholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising from information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in conformity with, information furnished in
writing to the Company by or on behalf of Rodman expressly for use in or
preparation thereof.

 

11



--------------------------------------------------------------------------------



 



(C) Promptly after receipt by an indemnified party of notice of any claim or the
commencement of any action or proceeding with respect to which the indemnified
party is entitled to indemnity hereunder, the indemnified party will notify the
indemnifying party in writing of such claim or of the commencement of such
action or proceeding; provided, however, that the failure timely to give such
notice shall affect the rights of an indemnified party hereunder only to the
extent that such failure has a material prejudicial effect on the defenses or
other rights available to the indemnifying party with respect to such claim,
action or proceeding. At the election of the indemnifying party, the
indemnifying party will assume the defense of such claim, action or proceeding
and will employ counsel reasonably satisfactory to the indemnified party and
will pay the fees and expenses of such counsel. Notwithstanding the preceding
sentence, the indemnified party will be entitled to employ counsel separate from
counsel for the indemnifying party and from any other party in such claim,
action or proceeding if counsel for the indemnified party reasonably determines
that it would be inappropriate under the applicable rules of professional
responsibility for the same counsel to represent both the indemnifying party and
the indemnified party. In such event, the reasonable fees and disbursements of
no more than one such separate counsel will be paid by the indemnifying party.
The indemnifying party will have the exclusive right to settle the claim, action
or proceeding; provided that the indemnifying party will not settle any such
claim, action or proceeding without the prior written consent of the indemnified
party, which will not be unreasonably withheld or delayed; provided, further,
that such consent shall not be required if the settlement includes a full and
unconditional release from all liability arising or that may arise out of such
claim, action or proceeding and does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
(D) The indemnifying party agrees to notify the indemnified party promptly of
the assertion against it or any other person of any claim or the commencement of
any action or proceeding relating to a transaction contemplated by this
Agreement.
(E) If for any reason the foregoing indemnity is unavailable to the indemnified
party or insufficient to hold indemnified party harmless, then the indemnifying
party shall contribute to the amount paid or payable by the indemnified party as
a result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the
indemnifying party on the one hand and the indemnified party on the other, but
also the relative fault of the indemnifying party on the one hand and the
indemnified party on the other that resulted in such losses, claims, damages or
liabilities, as well as any relevant equitable considerations. The relative
benefits received by the Company on the one hand and Rodman on the other shall
be deemed to be the same proportion as the total net proceeds from the Placement
(before deducting expenses) received by the Company bear to the total
compensation received under this Agreement by Rodman. The relative fault shall
be determined by reference to, among other things, whether an untrue or alleged
untrue statement of a material fact or an omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or Rodman on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amounts paid or payable by a party in respect of losses, claims, damages and
liabilities referred to above shall be deemed to include any legal or other fees
and expenses incurred in defending any litigation, proceeding or other action or
claim. Notwithstanding the provisions hereof, Rodman’s share of the liability
hereunder shall not be in excess of the amount of fees actually received, or to
be received, by Rodman under this Agreement (excluding any amounts received as
reimbursement of expenses incurred by Rodman). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

12



--------------------------------------------------------------------------------



 



(F) These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company or Rodman might otherwise have to any indemnified
party under this Agreement or otherwise.
SECTION 9. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. To the extent permitted
by applicable law, any right to trial by jury with respect to any dispute
arising under this Agreement or any transaction or conduct in connection
herewith is waived. Any dispute arising under this Agreement may be brought into
the courts of the State of New York or into the Federal Court located in New
York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
SECTION 10. ENTIRE AGREEMENT/MISC. This Agreement embodies the entire agreement
and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by both Rodman and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.
SECTION 11. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto.

 

13



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.

            Very truly yours,

RODMAN & RENSHAW, LLC

      By:   /s/ John Borer         Name:   John Borer        Title:   Sr.
Managing Director     

Address for notice:
1251 Avenue of the Americas, 20th Floor
New York, NY, 10020
Fax: (646) 841-1640
Attention: General Counsel
Accepted and Agreed to as of
the date first written above:
PARK NATIONAL CORPORATION

                By:   /s/ C. Daniel DeLawder         Name:   C. Daniel DeLawder 
      Title:   Chief Executive Officer       

Address for notice:
50 North Third Street
Newark, Ohio 43055
Fax: (740) 349-3709
Attention: Chief Financial Officer

 

14